Citation Nr: 1218429	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include dermatitis and/or eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In pertinent part of that rating decision, the RO denied the benefit sought on appeal.  

In December 2010, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed the RO/AMC to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide him with a VA examination to determine the nature and etiology of his claimed skin disorder.  Since there has been substantial compliance with requested development, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  The Veteran served in Vietnam and his exposure to herbicides is presumed. 

2.  The Veteran does not have a diagnosed skin disorder of the hand or left leg that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.

3.  The Veteran's current diagnosed skin disorders, including seborrheic dermatitis and eczema, were not shown to have an onset during his period of in service, and the preponderance of the evidence is against a finding that any current diagnosed skin disorders are otherwise related to his period of service, including his exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent two letters to the Veteran in March 2006 that fully addressed all notice elements concerning his service connection claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

Additionally, pursuant to the Board's December 2010 remand directives, the Veteran was afforded with a VA examination in January 2011.  In the examination report, the examiner noted a review of the claims folder, including the Veteran's service treatment records, and recorded the Veteran's reported medical history and current medical complaints.  Based on those findings, the VA examiner provided a medical opinion on the nature and etiology of the Veteran's current skin disorders.  

The Board acknowledges the Veteran's representative's assertions that the January 2011 VA medical opinion is inadequate, because the VA examiner based his medical opinion on the lack of medical evidence of skin problems in service and the examiner failed to consider the Veteran's reported medical history of skin problems.  The Board finds this argument is without merit.  In this regard, the Board observes that the VA examiner specifically recorded in the VA examination report the Veteran's reports that his current skin problems had an onset after his being in service.  Although the Veteran had previously reported that his skin problem had an onset during his period of service, such inconsistent statements by the Veteran, without explanation, goes towards his credibility, which is assessed by the adjudicator and not the VA examiner.  Here, the VA examination report clearly demonstrates that the VA examiner based his medical conclusion off a review of the claims folder, including the Veteran's service treatment records, the Veteran's reported medical history, and the clinical findings from the examination.   The Board finds no reason to doubt the adequacy of the examination report for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also acknowledges that various VA medical records show that the Veteran reported he has received private medical treatment for his skin disorders for many years.  See VA treatment records dated in 2006 through 2009.  Pursuant to the Board's December 2010 remand directives, the RO/AMC sought the Veteran's assistance in identifying and obtaining any outstanding private records of pertinent treatment.  The Veteran did not respond to a January 2011 request, and the RO/AMC was unable to obtain any outstanding records of private dermatologic treatment.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Since the Veteran has not identified any further pertinent records of treatment, the Board must come to a determination solely on the basis of information included in the record. See 38 C.F.R. § 3.655.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  For skin conditions like chloracne or other acneform disease consistent with chloracne, it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order to fall within the presumptive provisions.  Id.; 3.309(e).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Presumptive Service Connection  

In this case, the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to Agent Orange must be presumed.  The Veteran does not, however, have a diagnosed disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  

With regard to the Veteran's skin problems, there is no indication in any of the service or post-service treatment records that the Veteran had any complaints of, treatment for, or diagnosis of, chloracne or other similar acneform diseases.  The currently diagnosed disorders, seborrheic dermatitis and eczema, are not on the list of disorders presumed to be due to Agent Orange.  Presumptive service connection is not available on the basis of herbicide exposure.  38 C.F.R. § 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of VA, however, has reiterated on several occasions that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  Since the Secretary has not specifically found any linkage between seborrheic dermatitis and/or eczema and herbicide exposure, the claimed disorders cannot be presumed to be due to Agent Orange exposure.

This notwithstanding, the Veteran  is not precluded from demonstrating a causal relationship between his current diagnosed skin disorders, seborrheic dermatitis and eczema, and his exposure to Agent Orange on a direct basis.  See Stefl and Combee, supra.

Direct Service Connection 

The Veteran seeks entitlement to service connection for skin disorders, currently identified as seborrheic dermatitis and eczema.  He contends that he first experienced skin problems while he was stationed in Vietnam, and he has continued to experience similar skin problems since then.  The Veteran asserts that his current skin disorders are related to his inservice exposure to Agent Orange.  

A review of the Veteran's service treatment record does not show any complaints, treatment or diagnosis for any skin problems during his period of service.  The report of the June 1969 examination prior to separation shows the Veteran's skin was evaluated as normal.  On an associated report of medical history, the Veteran denied any history of skin problems during his period of service and at the time of separation.

The first record of any skin problems comes in January 2006, when the Veteran initiated his claim for entitlement to service connection.  In March 2006, the Veteran underwent a VA Agent Orange Registration examination.  This examination report shows that the Veteran was exposed to Agent Orange during his period of service.  At the time of the examination, the Veteran reported a history of skin problems since 1969 and he further reported that he has received private dermatologic treatment over the years.  Physical examination revealed objective findings of skin lesions on his hands, arms, and body, but none on his scalp.  Diagnoses of seborrhea and eczema were given.  No medical opinion regarding the etiology of those diagnosed skin disorders was provided.  

Subsequent VA treatment records dated from 2006 to 2009 show that the Veteran continued to receive treatment for skin problems that reappeared every three to four months.  He continued to provide a history of treatment by a private dermatologist.  

In January 2011, the Veteran was afforded a VA examination in conjunction with his claim.  In the examination report, the VA examiner noted a review of the claims folder, including the Veteran's service treatment records.  The VA examiner also noted that the Veteran complained of skin rashes that developed after he was in service.  On physical examination, the examiner observed that the Veteran had papules on his scalp and face, mild xeroses on his hands, and a small red thin plaque below his left knee.  The Veteran was diagnosed with the following: seborrheic dermatitis, face and scalp, stable; history of dyshidrotic eczema on the hands, not currently active; and flares of contact dermatitis of the face in the last couple of years.  

The January 2011 VA examiner concluded that the Veteran's current skin disorders were not associated with military service, including his exposure to Agent Orange.  In support of his medical conclusion, the VA examiner observed that there was no evidence of skin problems during the Veteran's service or within the first year thereafter, and the Veteran reported that his skin problems developed after service.  The VA examiner determined that the exact causative agent of the Veteran's dermatitis had not been identified, but the Veteran's skin problems were considered common skin disorders.  

Based on a review of the foregoing evidence, the Board finds there is no competent and credible evidence that the Veteran's skin problems had an onset during his period of service, and the weight of the evidence is against a finding that any skin disorders are otherwise related to some aspect of his service, including due to Agent Orange exposure. 

The Board first observes that there is no medical evidence showing that the Veteran's skin disorders were incurred during his period of service.  None of his service treatment records shows any complaints, treatment or diagnosis of any skin problems.  Although the Veteran is a combat veteran, and his lay statements can be evidence to establish inservice disease or injury, he has not asserted that he did not receive treatment for skin problems in service because of his combat exposure.  See 38 U.S.C.A. § 1154(b).  Rather, on his June 1969 medical history report, the Veteran denied any history of skin problem during his period of service.  In addition, his physical examination at the time of his separation shows his skin was evaluated as normal. 

The record lacks any evidence demonstrating skin problems until 2006, which comes more than three decades after the Veteran's separation from service.  While the Veteran has reported that he sought medical treatment for skin problems in the thirty-six years following his discharge, he has not provided any further information to assist in obtaining any outstanding records.  VA has asked the Veteran's assistance to identify any outstanding pertinent medical treatment several times throughout the appeal process.  The Veteran has not submitted a completed authorization form that asks VA to obtain these records, and VA has been unable to obtain those outstanding private records.  While it remains unclear when the Veteran first received medical treatment for his skin problems, ultimately, the medical evidence of record fails to show that the Veteran was treated for any skin problems during his period of service, and it fails to show he receive treatment for chronic skin problems until more recently.  

The Board has considered the Veteran's assertions that his current skin disorder had an onset during his period of service and he has experienced skin problems since his period of service.  It is noted that in certain circumstances lay evidence may establish continuity of symptomatology related to a chronic disease.  Savage, supra, 495-497. 
The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experience skin problems since his period of service.  It is noted that the Veteran is competent to attest to the onset of symptomatology and the continuity of such symptomatology.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that continuity of symptomatology can be established by competent lay evidence). 

The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Board has to question the credibility of the Veteran's statements regarding the onset of his current skin problems.  It appears to the Board that the Veteran has made such reports only recently and in conjunction with his claim for benefits.  Moreover, the Veteran's current statements, however, are inconsistent with his statement recorded in the June 1969 medical history that shows he specifically denied any symptoms of skin problems during his period of service.  Also, during the January 2011 VA examination, the Veteran informed the VA examiner that he developed skin problems after his military service.  At no point during the appeals period has the Veteran provided any explanation for the discrepancy between his statements regarding the onset of his skin problems.

In light of the inconsistent accounts by the Veteran as to the onset of his current skin disorder, the Board has to question the credibility of the Veteran's statements. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the lack of any supporting evidence of treatment and on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his skin problems, and the Board must look to the other factors considering the onset and continuity of symptomatology of his current skin disorders.

Here, the record lacks medical evidence establishing a possible relationship between the Veteran's current skin disorders and his period of service, including his inservice exposure to Agent Orange.  The January 2011 VA examiner concluded that the Veteran's current diagnosed skin disorders were not associated with his period of service or his exposure to Agent Orange.  In short, there is no medical opinion contained in the record that links the skin disorder on the Veteran's hands to his service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

Other than the Veteran's lay assertions that his skin disorders are related to his service, the record is devoid of any competent evidence indicating a link between his condition and any event or incident of the Veteran's service.  The Veteran is not competent to provide an actual diagnosis of a disability that goes beyond mere lay observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159(a)(2).  Notably, the question of etiology of skin disorder extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, to the extent, his statements attempt to show an etiological connection between his current diagnosed skin disorders and service, this is simply not competent or persuasive evidence.  Simply put, there is no medical evidence on file linking the Veteran's current diagnosed skin disorders to any aspect of his military service.  The Veteran is not a medical professional competent to provide such a link by mere statements alone.  There is no competent medical evidence indicating that the Veteran's disorder is otherwise related to his service.

In sum, the Veteran does not have a diagnosed skin disorder that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Further, the weight of the evidence is against a finding that the Veteran has a skin disorder that is related to his service, including inservice exposure to Agent Orange.  As such, the preponderance of the medical evidence is against an award of service.   Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The claim must be denied.


ORDER

Entitlement to service connection for a skin disorder, to include dermatitis and eczema, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


